Citation Nr: 1446588	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a neurological disorder affecting the right upper extremity, other than cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(c)(3).  In this case, the Veteran filed a claim of service connection for "carpal tunnel" in December 2006; however, subsequent clinical notes and electromyography reflect diagnoses of carpal tunnel syndrome, ulnar neuropathy and cervical radiculopathy, which affect the right upper extremity.  

Service connection for cervical radiculopathy affecting the right upper extremity has already been awarded, and is therefore not part of this appeal.  In addition, the Veteran believes that the neurological disorders affecting his right upper extremity are caused or made chronically worse by a service-connected disability.  As a result, the Board finds that recharacterization of the issue as entitlement to service connection for a neurological disorder, other than cervical radiculopathy, affecting the right upper extremity is appropriate.  Brokowski, supra; Clemons, supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In his April 2009 substantive appeal, the Veteran requested a hearing before the Board; however, in August 2011, the Veteran provided a written withdrawal of his hearing request.  See 38 C.F.R. § 20.704(e) (2013).  The Board thus finds that the Veteran's hearing request has been withdrawn, and the matter is appropriately before the Board for appellate review.  Id.  

In October 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and to afford the Veteran a VA medical examination.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to a neurological disability of the right upper extremity, other than cervical radiculopathy.

Service treatment records reflect chronic complaints of right upper extremity numbness and weakness, diagnosed as cervical radiculopathy.  An October 1992 EMG was negative for carpal tunnel syndrome in the right wrist.  The Veteran's service treatment records also document several direct injuries to the right hand, including lacerations and crush injuries resulting in numbness of the fingers.  

At issue in this case is whether the Veteran has any neurological disability of the right upper extremity related to service, other than his already service-connected cervical radiculopathy.

The Veteran has been diagnosed with carpal tunnel syndrome in the right upper extremity, by electromyogram (EMG) dated in June 2006.  An October 2006 VA clinical note include includes a statement from a VA physician that it was her "medical opinion that [the Veteran's][upper extremity] paresthesias/numbness/[carpal tunnel syndrome] is at least as likely as not related to his service activity."  The physician did not provide any supporting rationale for her statement.  

The Veteran underwent a VA peripheral nerves examination in January 2009.  The examiner noted the diagnosis of right carpal tunnel syndrome, but found that it was not directly related to the Veteran's service because an EMG conducted during service specifically noted no evidence of carpal tunnel syndrome affecting the right upper extremity.  The examiner went on to state that the "nerve conduction studies show 90 plus percent sensitivity and specificity and have to be taken as the gold standard in this case."  The examiner also found that the Veteran's carpal tunnel syndrome was not related to his service-connected cervical spine disorder, because "those are 2 separate problems."  

The VA examination did not address with sufficient clarity the question of whether the Veteran's right carpal tunnel syndrome is related to service or to a service-connected disability.  As noted above, the Veteran's service treatment records document several direct injuries to the right hand; however, the examiner did not address these records or indicate whether the Veteran could have developed permanent neurological problems as a result of these injuries.  In addition, he provided no support for his finding that the Veteran's carpal tunnel syndrome was "not related" to his service-connected cervical spine disorder, nor did he provide any opinion as to whether the Veteran's carpal tunnel syndrome was caused or chronically worsened by a service-connected disability, as the Veteran has alleged.  Finally, he did not note or discuss the October 2006 positive etiology opinion provided by a VA clinician, or attempt to reconcile his opinion with her findings.  

Since the January 2009 VA examination, the Veteran has been diagnosed with ulnar neuropathy by EMG dated in March 2009.  He underwent a VA general medical examination in July 2010 and a peripheral nerves examination in February 2011, neither of which addressed the diagnosis of ulnar neuropathy or provided an opinion as to the etiology of the neurological disorders (other than cervical radiculopathy) affecting the Veteran's right upper extremity.  

In October 2012, the Board remanded the Veteran's claims, with instructions to afford the Veteran a new VA examination and obtain a new medical opinion to determine whether the Veteran's carpal tunnel syndrome and/or ulnar neuropathy had onset in service, were caused by an event or injury in service, or were permanently aggravated by the Veteran's service-connected cervical radiculopathy.  While the Veteran was afforded a new VA peripheral nerve examination in December 2012, unfortunately, the examiner's opinion was inadequate.  The examiner concluded that it is less likely than not that the Veteran's carpal tunnel syndrome and ulnar neuropathy were incurred in or caused by the Veteran's active military service.  The only explanation he offered was that there was no evidence of carpal tunnel syndrome in service.  However, the VA examiner did not address whether any event or injury in service led to the development of the Veteran's neurological conditions many years later.  Additionally, although the examiner stated that it is less likely than not that the Veteran's other neurological disabilities of the upper extremity are "related" to the Veteran's service-connected cervical radiculopathy, he offered no explanation for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, this matter must again be remanded for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims folder to the physician who conducted the December 2012 VA medical examination for an addendum medical opinion.  If this examiner is no longer available, refer the claims folder to another VA physician.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that any diagnosed neurological disability of the right upper extremity, to include carpal tunnel syndrome and/or ulnar neuropathy, (a) had its onset in service, (b) was caused by an injury to the right hand or upper extremity in service, OR, (c) whether it was proximately caused by a service-connected disability, to include the Veteran's service-connected cervical radiculopathy or (d) permanently aggravated (made chronically worse) by a service-connected disability, to include the Veteran's service-connected cervical radiculopathy.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

